Exhibit 10.2

 

GSI TECHNOLOGY, INC.

NOTICE OF GRANT OF STOCK OPTION

(For U.S. Participants)

GSI Technology, Inc. (the “Company”)  has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the GSI
Technology, Inc. 2016 Equity Incentive Plan (the “Plan”), as follows:

 

 

 

 

 

 

Participant:

 

 

Employee ID:

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Option Shares:

 

, subject to adjustment as provided by the Option Agreement.

 

 

 

Exercise Price:

$

 

 

 

 

 

Vesting Start Date:

 

 

 

 

 

Option Expiration Date:

The tenth anniversary of the Date of Grant

 

 

Tax Status of Option:

 

Stock Option. (Enter “Incentive” or “Nonstatutory.”  If blank,

 

 

this Option will be a Nonstatutory Stock Option.)

 

 

 

Vested Shares:

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date, as follows:

 

 

 

 

Vested Ratio

 

Prior to first anniversary of Vesting Start Date

0

 

On first anniversary of Vesting Start Date (the “Initial Vesting Date”)

1/4

 

Plus

 

 

On each subsequent anniversary of the Initial Vesting Date until the Vested
Ratio equals 1/1, an additional

1/4

Superseding Agreement:

None

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Option
Agreement and the Plan, both of which are made a part of this document, and by
the Superseding Agreement, if any.  The Participant acknowledges that copies of
the Plan, the Option Agreement and the prospectus for the Plan are available on
the Company’s internal web site and may be viewed and printed by the Participant
for attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Option Agreement and the Plan, and hereby accepts the Option subject to all
of their terms and conditions.

 

 

 

 

 

GSI TECHNOLOGY, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

[officer name]

 

Signature

[officer title]

 

 

 

 

Date

Address:

1213 Elko Drive

 

 

 

Sunnyvale, CA 94089

 

Address

 

 

 

 

 

ATTACHMENTS:     2016 Equity Incentive Plan, as amended to the Date of Grant;
Stock Option Agreement, Exercise Notice and Plan Prospectus



--------------------------------------------------------------------------------